  Case: 1:17-cv-08829 Document #: 399 Filed: 07/23/19 Page 1 of 4 PageID #:12449




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 NEXT Payment Solutions, Inc.,

                Plaintiff,                                Case No. 17 CV 8829

         v.

 CLEAResult Consulting, Inc.,

                Defendant.


                      STIPULATION AND [PROPOSED] ORDER TO
                       CONTINUE AUGUST 8, 2019 TRIAL DATE

        Defendant, CLEAResult Consulting, Inc., and Plaintiff, NEXT Payment Solutions, Inc.,

by and through their undersigned counsel, jointly submit this Stipulation and Proposed Order to

Continue the currently-scheduled August 8, 2019 trial date and to set a final pretrial conference.

        WHEREAS, the parties completed briefing related to CLEAResult’s pending motion for

partial summary judgment on July 5, 2019. (Dkt. Nos. 333, 334, 355, and 378.)

        WHEREAS, CLEAResult’s pending motion for partial summary judgment seeks to

dismiss NEXT’s claim for misappropriation under the Defend Trade Secrets Act (“DTSA”) and to

prohibit NEXT from introducing evidence of any alleged trade secret at trial. (See Dkt. Nos. 334,

378.)

        WHEREAS, on June 19, 2019, the Court granted CLEAResult’s motion to set aside

deadlines related to the pretrial order and motion in limine and struck the pretrial order and

motion in limine filing date of July 9, 2019 and the pretrial conference set for July 10, 2019. (Dkt.

No. 353.) The Court, however, kept the commencement of trial as August 8, 2019.

        WHEREAS, in order to allow time for the Court to rule on the pending summary




                                                 1
  Case: 1:17-cv-08829 Document #: 399 Filed: 07/23/19 Page 2 of 4 PageID #:12450




judgment motion, and the parties to prepare accordingly for trial, the August 8, 2019 trial date

should be vacated and the final pretrial conference should be set to a date seasonably after a

decision on the summary judgment motion.

        WHEREAS, NEXT has withdrawn its motion to set deadlines related to pretrial order and

motions in limine and to set pretrial conference. (Dkt. No. 398.)

        WHEREAS, this Court has “a wide berth to manage caseloads and dockets” and therefore

its “discretion in scheduling trials and granting or denying continuances is almost standard less.”

Ruark v.Union Pac. R.R. Co., 916 F.3d 619, 630 (7th Cir. 2019).

        WHEREAS, having met and conferred with the goal of conserving both the Court’s and

the parties’ resources, the parties have reached the following stipulation and agreement with

regard to the trial in this case.



        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the Parties that:

        1.      The final pretrial conference be set for sixty (60) days after the Court’s ruling on

CLEAResult’s pending motion for partial summary judgment (Dkt. No. 333).

        2.      The trial set to begin on August 8, 2019 be vacated and continued until a date

preferred by the Court.




STIPULATED AND AGREED:                        Dated: July 23, 2019

 By: s/ Devan v. Padmanabhan                              By: s/ J. Matthew Donohue
 Devan V. Padmanabhan (admitted pro hac vice)             J. Matthew Donohue (admitted pro hac vice)
 Michelle E. Dawson (admitted pro hac vice)               Matt.Donohue@hklaw.com
 Britta S. Loftus (admitted pro hac vice)                 Shannon Armstrong (admitted pro hac vice)
 Paul J. Robbennolt (admitted pro hac vice)               Shannon.Armstrong@hklaw.com


                                                 2
 Case: 1:17-cv-08829 Document #: 399 Filed: 07/23/19 Page 3 of 4 PageID #:12451



Erin O. Dungan (admitted pro hac vice)                 2300 U.S. Bancorp Tower
Sri K. Sankaran (admitted pro hac vice)                111 S.W. Fifth Avenue
Padmanabhan & Dawson, P.L.L.C.                         Portland, OR 97204
45 South 7th Street, Suite 2315                        Tel: (503) 243-2300
Minneapolis, Minnesota 55402                           Fax: (503) 241-8014
Telephone: (612) 444-3377
Facsimile: (612) 444-3195                              Anthony Fuga (#6301658)
devan@paddalawgroup.com                                Anthony.Fuga@hklaw.com
michelle@paddalawgroup.com                             150 North Riverside Plaza, Suite 2700
britta@paddalawgroup.com                               Chicago, IL 60606
paul@paddalawgroup.com                                 Tel: (312) 263-3600
erin@paddalawgroup.com                                 Fax: (312) 578-6666
sri@paddalawgroup.com
                                                       Attorneys for Defendant
Bartholomew B. Torvik                                  CLEAResult Consulting Inc.
Torvik Law LLC
701 Main St. #204
Evanston, IL 60202
Bart.torvik@torviklaw.com
Tel: (847) 986-8568
Fax: (312) 264-0852

Paul B. Thanasides
Mary Ruth Thanasides
McIntyre Thanasides Bringgold Elliott Grimaldi
Guito & Matthews, P.A.
500 E. Kennedy Blvd., Suite 200
Tampa, FL 33602
(813) 223-0000
paul@mcintyrefirm.com

Attorneys for Plaintiff NEXT Payment Solutions, Inc.

                                          ORDER

      Based on the above stipulation, and good cause appearing, the stipulated motion is

GRANTED.

      Dated:                                      By:______________________
                                                     Hon. Rubén Castillo




                                              3
    Case: 1:17-cv-08829 Document #: 399 Filed: 07/23/19 Page 4 of 4 PageID #:12452




                                 CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing STIPULATION AND [PROPOSED] ORDER
to be served on the following person[s]:

Devan V. Padmanabhan                             Paul B. Thanasides
Michelle E. Dawson                               Mary Ruth Thanasides
Britta S. Loftus                                 McIntyre Thanasides Bringgold Elliott
Paul J. Robbennolt                               Grimaldi Guito & Matthews, P.A.
Erin O. Dungan                                   500 E. Kennedy Blvd., Suite 200
Sri K. Sankaran                                  Tampa, FL 33602
Padmanabhan & Dawson, P.L.L.C.                   (813) 223-0000
45 South 7th Street, Suite 2315                  paul@mcintyrefirm.com
Minneapolis, Minnesota 55402
Telephone: (612) 444-3377
Facsimile: (612) 444-3195
devan@paddalawgroup.com
michelle@paddalawgroup.com
britta@paddalawgroup.com
paul@paddalawgroup.com
erin@paddalawgroup.com
sri@paddalawgroup.com

 Bartholomew B. Torvik
 Torvik Law LLC
 701 Main St. #204
 Evanston, IL 60202
 bart.torvik@torviklaw.com

by the following indicated method or methods:

       by CM/ECF electronically mailed notice from the Court on the date set forth below.

        DATED July 23, 2019.


                                                  s/ J. Matthew Donohue
                                                 J. Matthew Donohue
